Citation Nr: 9900041	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly pension benefits on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in October 1996.  The statement of the case was sent 
to the veteran in November 1996.  The substantive appeal was 
received in December 1996.  In May 1998, the Board remanded 
this case to the RO for further development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran seeks entitlement to special monthly pension on 
account of being housebound.  He asserts that he is 
substantially confined to his home and that he must be 
assisted if he leaves his home.  He contends that he cannot 
drive and can only walk very short distances with many stops 
for rest and with assistance of another person.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran is entitled to 
special monthly pension benefits on account of being 
housebound.


FINDINGS OF FACT

1.  The veterans psychiatric disorder renders him 
demonstrably unable to obtain or retain employment.

2.  The veteran is substantially confined to his dwelling and 
the immediate premises due to his disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension benefits based 
on account of being housebound have been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 3.351 (d) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran has been found entitled to nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 1991).  Increased 
pension benefits are payable to a veteran who is housebound.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351 (d) (1998).  The pertinent regulations provide that 
the rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VAs Schedule for Rating Disabilities (not including ratings 
based upon unemployability under § 4.17 of this chapter) the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 3.351 
(d) (1998).  

In order to assess the veterans various disabilities, he was 
afforded a VA examination in July 1996.  At that time, the 
veteran reported that he had not had a seizure in 
approximately 8 years, since he ceased consuming alcohol.  
Currently, the veteran complained of generalized weakness, 
primarily in the lower extremities which he attributed to 
lack of exercise.  Physical examination revealed that the 
veteran was a frail, elderly male, who walked in a bent-over 
position with slow steps.  His blood pressure was 130/60, his 
pulse was 80, and his respirations were 18 per minute.  His 
upper extremities were functional, useable, and strong.  The 
veteran reported that he was able to feed himself, dress 
himself, bathe himself, shave himself, and attend to the 
wants of nature by himself.  The veteran had no amputations.  
The examiner noted that the veteran had weakness of the lower 
extremities, however, he was able to squat satisfactorily.  
The veteran walked slowly, reported feeling unsteady upon 
walking and that he held onto the sides of building when he 
walked.  The veteran had no complaints regarding his neck 
which was fully flexible.  The veterans spine was also 
flexible to 80 degrees, but he flexed it with obvious 
exertion.  The veteran exhibited some difficulty on extension 
of the spine. There was no deformity of the thoracic spine 
which would interfere with breathing.  X-rays of the spine 
revealed osteoarthritis and disc space narrowing and loss of 
height of D12, L1, and L2.  The veteran complained of 
dizziness, but no loss of memory.  The veteran reported that 
he was able to travel around the premises of his home.  His 
vision with glasses was 20/20 on the right side and was 20/25 
on the left side.  The veteran reported that he was able to 
walk approximately 1 to 1 ½ blocks without mechanical aid.  
The veterans electroencephalogram was normal.  Subsequent VA 
medical records also revealed that the veteran had had benign 
prostatic hypertrophy and stricture of the urethra.  

In a September 1996 rating decision, the veterans 
disabilities were identified and rated as follows: a seizure 
disorder, rated as 40 percent disabling; osteoarthritis and 
disc space narrowing and loss of height, D12, L1, and L2, 
rated as 40 percent disabling; degenerative disease of the 
cervical spine with radicular symptoms, rated as 10 percent 
disabling; and left inguinal hernia, postoperative, rated as 
not compensably disabling.  The combined rating for all of 
his non-service-connected disabilities was 70 percent 
disabling.  Thereafter, the veteran underwent two VA 
examinations which identified additional disabilities.  

In April 1997, the veteran was afforded a VA general 
examination.  It was noted that the veteran was in dire 
financial straits and had been placed on Ensure due to his 
poor diet due to lack of funds.  Physical examination 
revealed that the veterans blood pressure was 172/90, his 
pulse was 72, and his respirations were 14 per minute.  The 
veteran ambulated unsteadily and hesitantly, but without aids 
or mechanical assistance.  The examiner noted that the 
veterans skin was unremarkable.  His head was normocephalic 
and atraumatic.  His neck was supple and his thyroid was not 
enlarged.  His trachea was in the midline and there was no 
cervical adenopathy.  Examination of the eyes, ears, and 
throat revealed complete edentia, some nasal congestion, 
normal hearing, and corrected vision of 20/20 on the right 
and 20/70 on the left.  The veterans heart showed normal 
sinus rhythm without murmurs, thrills, rubs, peripheral 
edema, or cardiomegaly.  The veteran did not have varicose 
veins. His lungs were clear to auscultation and percussion 
and there was equal expansion bilaterally.  The abdomen was 
soft and non-tender and there was no organomegaly or masses 
palpable.  The veterans testes were descended and atrophic 
and there was no herniation.  Rectal examination revealed a 
3+ benign hypertrophy.  The veteran did not have any diseases 
or injuries of the musculoskeletal system.  The veteran had a 
left inguinal herniorrhaphy scar.  There were no other scars.  
Functional affects of all joints were normal except for some 
knee pain upon full extension.  The veteran was also unable 
to extend his back all the way due to a fear of falling.  
Movement of the neck was perfectly normal and without pain.  
Examination of the feet revealed extensive tinea unguium.  
The veteran denied any disease of the thyroid, pituitary, 
adrenal, or gonads.  The veteran denied having any seizures 
for the past 8 to 10 years and indicated that he was not on 
seizure medication.  The examiner noted that the veteran was 
depressed about his living situation.  The diagnoses were 
depression, complete edentia, systolic hypertension, poor 
vision, left eye, etiology undetermined, benign prostatic 
hypertrophy, tinea unguium, physical deconditioning of the 
lower extremities, and probable osteoarthritis.  

Thereafter, the veteran was afforded an Aid and 
Attendance/Housebound Examination.  The examiner noted that 
the veteran reported to the actual examination on his own, 
but was driven by a Disabled American Veterans (DAV) car 
conveyance.  The examiner noted that the veteran was not 
hospitalized or blind.  The veteran complained of financial 
hardship and indicated that he did not have enough money to 
buy proper food, to do the things that he wanted to do, and 
to motivate him to leave his home.  He also complained of 
weakness in his lower extremities which prevented him from 
walking more than a half a block without resting.  Physical 
examination revealed that the veteran ambulated at a normal 
pace and without mechanical aid, however, he was hesitant and 
held onto the wall when he turned corners.  His blood 
pressure was 172/90, his pulse was 72 and regular, and his 
respirations were 14 per minute.  The veteran squatted 
poorly, but was able to perform extension exercises with his 
legs with minimal weakness.  The remainder of the physical 
examination was consistent with the general medical 
examination and was performed by the same examiner.  The 
diagnoses were depression, hypertension, osteoarthritis, and 
physical deconditioning.  

In June 1998, the veteran was interviewed to assess what his 
social capabilities were at that time.  It was noted that the 
veteran was 74 years old, widowed, and living alone.  The 
veteran reported that he had lived in the same neighborhood 
for over 30 years and was acquainted with most of his 
neighbors.  However, the veteran reported that he was unable 
to get out much.  He reported that he did go to the store and 
his neighbors were very helpful and accompanied him and 
assisted him with shopping.  In addition, he indicated that 
his neighbors checked up on him.  The veteran related that he 
last worked 10 years ago as an electrician in the 
construction industry.  The veteran indicated that he 
currently received benefits from the Social Security 
Administration.  He related that he has three grown children 
and six grandchildren whom he kept in touch with, but he did 
not indicate that they offer him everyday assistance.  The 
veteran indicated that stays inside doing solitary activities 
most of the time, but occasionally goes to the luncheonette 
or the store.  It appeared that he was accompanied outside 
the home by others.  The examiner reported that DAV brought 
the veteran to the VA clinic for evaluation.  The veteran was 
able to walk into the interview room unattended.  Following 
his mental examination, the examiner did not opine as to any 
disability.  In August 1998, the veteran was afforded a VA 
mental examination to determine if the veteran had 
psychiatric disability.  At that time, the veteran reported 
that he had been depressed since his wifes death three years 
earlier and indicated that his life had been troublesome due 
to lack of funds.  The examiner noted that his wifes death 
and his poor financial situation caused his depression.  The 
veteran indicated that he currently is unable to fend for 
himself.  He reported that he was unable to drive, cannot 
walk much, and depends on neighbors to help him with shopping 
and other activities.  The examiner noted that the veteran 
was residing in a small apartment.  The veteran related that 
he was being treated for his various disabilities by the VA 
and was taking Ensure to help him gain weight.  Following the 
mental status examination, the examiner opined that the 
veteran had adjustment disorder with depressed mood.  The 
examiner indicated that the veteran had a poor support system 
and a poor financial situation.  He further noted that the 
veteran was widowed, living alone, and had physical problems.  
The veterans current global assessment of functioning score 
was 48.  The examiner opined that the veteran had had a great 
deal of difficulty adjusting to life following the death of 
his wife which was further complicated by his financial 
situation.  It was the examiners opinion that the veteran 
had severe social and industrial impairment.  

In a September 1998 supplemental statement of the case, the 
veterans current disabilities were identified and rated as 
follows: a lumbar spine disability, rated as 40 percent 
disabling; physical deconditioning of the lower extremities, 
rated as 30 percent disabling; psychiatric disability, rated 
as 30 percent disabling; intervertebral disc syndrome, rated 
as 10 percent disabling; loss of visual acuity rated as 10 
percent disabling; seizure disability rated as 10 percent 
disabling; hypertension, rated as non-compensable; left 
inguinal hernia repair, rated as non-compensable; and tooth 
loss, rated as non-compensable.  The RO indicated that the 
combined rating was less than 100 percent.  

In September 1998, statements were received from the veteran 
in which the veteran indicated that for all practical 
purposes, he is unable to go anywhere unattended.  In 
addition, he indicated that his VA physician stated that he 
is currently blind in his left eye.  

The Board will initially determine if any of the veterans 
disabilities warrants a 100 percent rating.  The Board will 
initially consider the veterans psychiatric impairment, 
characterized as adjustment disorder with depressed mood.  

The evaluation assigned for a disability is established by 
comparing the manifestations indicated in the recent medical 
findings with the criteria in the VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  When there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998).

Diagnostic Code 9400 in effect prior to November 7, 1996 
provided a 30 percent rating for psychiatric disability in 
which the ability to establish or maintain effective or 
wholesome relationships with people is definitely impaired; 
and in which by reason of psychoneurotic symptoms the 
initiative, flexibility, efficiency, and reliability levels 
are so reduced as to result in definite industrial 
impairment.  A 50 percent rating was warranted for 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and in which by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent was warranted for 
psychiatric disability in which: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  The Court has held 
that the Secretarys interpretation that the three criteria 
set forth in Diagnostic Code 9400 are each independent bases 
for granting 100 percent, is reasonable and not in conflict 
with any statutory mandate, policy, or purpose.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veterans 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the veteran was to be applied.  However, in this 
case, the former version of the rating code is more 
favorable.  As such, the Board will not set forth the revised 
version.  

As noted, in order for a 100 percent rating to be warranted, 
the veterans psychiatric disability must cause: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  In this case, in sum, after reviewing the entire 
record and the most recent examination reports, the Board 
finds that the veterans psychiatric disorder is productive 
of symptomatology that renders him demonstrably unable to 
obtain or retain employment.  The examiner indicated that the 
veteran is severely impaired socially and industrially.  
Moreover, the Board further notes that although the veterans 
cognitive functioning is basically intact, his severe 
emotional difficulties and adjustment problems render him 
unable to obtain or retain employment on their own.  It is 
reasonable to find that the veteran is permanently precluded 
from obtaining or retaining employment due to his psychiatric 
disability.  As such, the Board concludes that the veterans 
psychiatric disorder satisfies the criteria for the 
assignment of a total rating under the regulations in effect 
prior to November 7, 1996.  In view of this favorable 
finding, the Board does not find it necessary to also 
consider the veterans claim under the criteria that came 
into effect on November 7, 1996 as it is less favorable.

In light of the foregoing, the Board finds that the veteran 
has a single disability rated as 100 percent disabling.  The 
pertinent regulations provide that the rate of pension 
payable to a veteran who is entitled to pension under 
38 U.S.C.A. § 1521 and who is not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C. 1521(e) if, in 
addition to having a single permanent disability rated 100 
percent disabling under the VAs Schedule for Rating 
Disabilities, the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  In this 
case the veteran is "permanently housebound" by reason of 
disability or disabilities because he is substantially 
confined to his dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351 (d) (1998).  This conclusion is supported 
by such things as his spending most of his time in his home, 
his  unsteadiness on his feet and weakness of his legs, and 
his being brought to the VA by the DAV.  He cannot walk more 
than one and one-half blocks without resting and stopping.  
He is elderly and frail.

Accordingly, the veteran qualifies for special monthly 
pension on account of being housebound.  


ORDER

The veteran is entitled to special monthly pension benefits 
on account of being housebound.  The appeal is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
